Citation Nr: 9932172	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, her parents, and J.O.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The claimant served with the New Mexico Army National Guard 
from September 27, 1982 to June 3, 1983, and had one period 
of active duty for training (ADCUTRA) from May 9, 1983 to 
June 2, 1983.

In January 1984 the RO denied service connection for diabetes 
mellitus.  In May 1997 the claimant filed another claim for 
service connection for diabetes.  By letter dated in August 
1997 the RO notified the claimant that she would need to 
submit new and material evidence showing that her disability 
was incurred or aggravated in service, in order to reopen her 
claim for service connection.  In September 1997 the claimant 
submitted a letter from a private physician, G. Michael 
Lopez, M.D.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence (the September 1997 letter from Dr. Lopez) 
had been submitted to reopen the claim for service connection 
for diabetes mellitus.  After reopening the claim, in the 
September 1997 rating decision, the RO essentially conducted 
a review of all of the evidence and then denied service 
connection for diabetes mellitus.  

This matter also arises from an October 1997 rating decision 
in which the RO denied service connection for a left foot 
condition.  A personal hearing was held before the 
undersigned member of the Board at the RO in June 1999.

The record reflects that at the June 1999 hearing and in a 
statement dated in May 1999, the claimant requested that 
service connection be granted for a right ankle disorder, a 
right foot disorder, and a right hip disorder.  She also 
claimed service connection for a right leg condition as 
secondary to the right ankle and right foot conditions.  As 
these issues have not yet been addressed by the RO, they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The claimant's claim that her diabetes mellitus was 
aggravated during her period of ACDUTRA was not accompanied 
by any medical evidence to support that allegation.

2.  The claim for service connection for diabetes mellitus is 
not plausible.

3.  The claimant's claim that a left foot disorder was 
incurred during her period of ACDUTRA was not accompanied by 
any medical evidence to support that allegation.

4.  The claim for service connection for a left foot disorder 
is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  

2.  The claim of service connection for a left foot disorder 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 1983 the RO received from the New Mexico State 
Adjutant General's Office copies of all records obtained in 
the claimant's personnel folder.  These records included the 
claimant's enlistment examination dated in August 1982 which 
showed no complaints or findings of diabetes mellitus.  
Urinalysis testing was negative and the claimant responded 
"no" to the question of whether she had ever had sugar or 
albumin in her urine.  An Individual Sick Slip dated May 11, 
1983 showed that the claimant was profiled for 14 days and 
was to do no strenuous activities.  On May 17, 1983 a call 
was placed from the U.S. Army Reception Station in Fort 
Jackson, South Carolina to the Military Personnel Office in 
Santa Fe, New Mexico, notifying them that the claimant had 
sugar diabetes which was insulin dependent and that the 
Medical Board at Fort Jackson determined that she was 
unqualified for military service.  It was noted that she was 
being returned to State control for possible discharge 
action.  An Individual Sick Slip dated May 20, 1983 showed 
that the claimant was placed on a temporary L-3 profile for 
10 days.  She was to do no running/marching over 1 mile, no 
double timing over 25 yards, no squatting or jumping, and no 
prolonged standing for over 20 minutes.  There was a notation 
of "wooden shoe" on the left foot.  She was subsequently 
separated from service in June 1983 due to a failure to meet 
the medical fitness retention standards.  

The record reflects that the RO made numerous inquiries to 
determine whether there were any additional service medical 
records for the claimant, including contacting the National 
Personnel Record Center (NPRC), which twice responded that 
there were no records on file there.  The RO contacted the 
U.S. Army Reserve Personnel Center and received a response in 
July 1997 indicating that a record of army service could not 
be identified with the information provided and noted that 
additional information was needed.  In September 1997 the 
U.S. Army Reserve Personnel Center responded that requested 
service medical records were "negative on [their] Master 
Index."  The RO also contacted the State of New Mexico, 
Department of Military Affairs, Army National Guard Division, 
which indicated in a letter dated in June 1998 that all of 
the records received in December 1983 were the only medical 
records available regarding the claimant's service with the 
New Mexico Army National Guard.  It was noted that the 
records showed that the claimant reported to basic training 
on May 9, 1983 and was released from basic training on June 
2, 1983 due to a "severe insulin dependency," and that no 
mention of an ankle injury was made.  

In a statement dated in September 1997, G. Michael Lopez, 
M.D. reported that the claimant had been under his care since 
December 1985 and that she had been diagnosed with diabetes 
in 1977.  

In a statement dated in September 1997 the claimant contended 
that she was diagnosed with diabetes in 1977, yet the Armed 
Forces accepted her and therefore aggravated her condition.

Treatment notes, apparently from Dr. Lopez, dated in 
September 1997 showed that the claimant complained of a two 
day history of redness, swelling, and pain in the left foot.  
The writing on the treatment notes is for the most part 
illegible; however, it appears that the assessment was gout.  
Five days later she was seen for follow-up for her foot, and 
she reported that there was still some pain, but it was 
better.  The assessment was tinea pedis and possible 
cellulitis.  

By rating action in September 1997, the RO found that the 
statement from Dr. Lopez dated in September 1997, submitted 
by the claimant, was new and material evidence sufficient to 
reopen the claim for service connection for diabetes 
mellitus.  After reopening the claim, the RO reviewed the 
claim for service connection de novo, and found that the 
evidence showed that the claimant's diabetes mellitus existed 
prior to the claimant's period of ACDUTRA and was not 
aggravated therein.  

In a statement dated in October 1997, Dr. Lopez reported that 
the claimant was a patient under his care and that she was 
first treated for a left foot problem on February 2, 1986.

By rating action in October 1997, the RO denied service 
connection for a left foot condition, finding that service 
medical records were negative for any treatment, complaints, 
or diagnosis of a left foot condition during service.

In a statement dated in November 1997 the claimant contended 
that the Individual Sick Slips dated in May 1983 were from 
the podiatry clinic.  

In June 1998 the claimant testified at a hearing at the RO.  
She testified that when she was 19 years old, she went for a 
physical because she wanted to be a nurse, and they found out 
that she had diabetes.  She decided that she could not go 
into nursing and then joined the Army.  She claimed that when 
she met the recruiter, she told him that she was diabetic, 
and he reportedly told her to not say anything to anyone 
about it.  She did not tell anyone else, and while in the 
Army she started feeling sick.  She claimed that she hurt her 
left foot and it swelled up, turned purple, and did not heal.  
She went to a doctor who gave her a wooden shoe to use and 
still the swelling did not go away.  She told them that she 
was diabetic, and they gave her insulin to see if the 
swelling would go away, but it did not.  She testified that 
she injured her left foot by falling down while running.  She 
could not move her foot and was taken to the hospital.  She 
thought x-rays were taken, but could not remember what they 
showed, and claimed she was not told what was wrong with her 
feet.  The veteran's representative contended that there were 
missing service medical records and requested that the RO 
make another attempt to obtain any more medical records from 
the National Guard.  A relative, J.O., also testified 
regarding the recruiter reportedly telling the claimant not 
to mention that she had diabetes.  

In a statement dated in August 1998 the claimant's parents 
reported that prior to her enlistment in the National Guard, 
they asked her if her medical condition, diabetes, would make 
any difference, and she replied that the recruiter had 
advised her that it would not.  She reportedly told her 
parents that the recruiter said that she would have a 
physical before being accepted.  Her parents claimed that a 
medical doctor would have known that she had diabetes through 
routine urinalysis or blood work.  They indicated that the 
claimant had numerous surgeries and multiple scars as a 
result.  They reported that while she was in basic training, 
she called them and told them she had hurt her right ankle, 
and after that she was discharged.  

Private treatment records from Wendy Dimmette, M.D. showed 
that the claimant was seen in July 1998, on a referral from 
Dr. Lopez, for evaluation of unrelated medical problems 
including chronic low back pain and paresthesias to the 
bilateral lower extremities.  The symptoms were noted to be 
"not injury related".  The symptoms were reported to be in 
the high lumbar regions bilaterally and radiating to the 
bilateral buttocks, posterior thighs, and the entire calf and 
foot regions.  It was noted that she took insulin and two 
oral medications for diabetes.  Dr. Dimmette summarized that 
the claimant had stocking glove peripheral neuropathy with 
associated paresthesias, and that the leg symptoms which the 
claimant attributed to the back were actually peripheral 
neuropathy complaints.  She was seen again two weeks later, 
and treated for chronic low back pain and peripheral 
neuropathy.  

In a "Physical Therapy Evaluation and Plan of Care" from 
Northeastern Regional Physical Therapy, dated in August 1994, 
the claimant reported that her doctor told her that the leg 
pains were probably due to her diabetes.  She reported a past 
medical history of diabetes.  She was referred for physical 
therapy.

Private treatment records dated in August and September 1994 
showed that the claimant underwent physical therapy on 
several occasions for her back.  

In June 1999 the claimant testified at a hearing at the RO 
before the undersigned Member of the Board.  She testified 
that she went to basic training, fell down while running, and 
twisted her ankle.  She claimed that the ankle did not heal 
and she was given a shoe to wear.  She testified that her 
diabetes had worsened and she took two shots a day.  She 
indicated that when she told the military people she had 
diabetes, they told her not to worry, and she was given a 
blood test at the time.  She had enough insulin with her 
during service and she would take her shots in the morning.  
She claimed that she got sick while she was on active duty 
and the insulin did not help.  She testified that she injured 
her foot on May 11, 1983, was taken to the hospital for 
treatment and when she was released, she was given a special 
shoe for her left foot and was also given a profile.  She was 
treated twice for the left foot, and was given a sick slip 
each time, but claimed that the third time she went for 
treatment she was not given any papers.  She was not examined 
when she was discharged.  She claimed that when she got out 
of the National Guard, she had problems with her left foot, 
and went to see a doctor, Dr. Johnson, three months after her 
discharge.  She claimed that she currently saw Dr. Fred 
Gallegos for her left foot, and reported that she never had 
any other injuries involving the left leg.  She was given a 
physical examination when she went into the National Guard 
and she was told that she passed everything.  She did not 
tell them she had diabetes and the examination did not find 
it.  Before she went into the National Guard she was taking 
insulin once a day, and during the National Guard she would 
inject herself twice a day.  Although she was being treated 
by Dr. Johnson, he did not tell her to take higher dosages of 
insulin.  She testified that after her discharge she 
continued to take two injections of insulin per day.  She 
indicated that she currently used a plastic brace on her left 
foot, but only when it gave her problems.  

Analysis

The claimant contends that service connection is warranted 
because her diabetes mellitus existed prior to her period of 
ACUDTRA, and was aggravated therein. Applicable law provides 
that service connection will be granted if it is shown that a 
particular disease or injury resulting in disability was 
incurred or aggravated during ACDUTRA.  38 U.S.C.A. §§ 
101(24), 1131.  

A "veteran" is a person who served in active military, naval, 
or air service and was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2).  
Pursuant to 38 U.S.C.A. § 101(24), active military, naval, or 
air service includes "any period of active duty for training 
[ACDUTRA] during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty."  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
under specified sections of title 32, U.S.C., as members of 
the Army National Guard of any State.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).  "Veterans" are presumed to be in sound medical 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).  

The Board initially notes that the claimant served in the 
military only on ACUDTRA, with the New Mexico Army National 
Guard, and has not previously established service connection 
for a disability.  Therefore, she is not entitled to the 
presumption of soundness upon entrance into active duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); Paulson v. Brown, 7 
Vet. App. 466 (1995).  

The law provides that a claimant for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the claimant has presented 
a well grounded claim; that is, a claim which is plausible.  
If she has not presented a well grounded claim, her appeal 
must fail, and there is no duty to assist her further in the 
development of her claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In a 
recent decision the U.S. Court of Appeals for Veterans Claims 
(Court) held that absent the submission of a well-grounded 
claim, the VA cannot undertake to assist the claimant in 
developing facts pertinent to her claim, and that any 
perceived or actual failure by the VA to render assistance in 
the absence of a well-grounded claim cannot be legal error.  
Morton v. West,  12 Vet. App. 477 (1999).  

As explained below, the Board finds that the claims for 
service connection for diabetes mellitus and a left foot 
disorder are not well grounded.  To sustain a well grounded 
claim, the claimant must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet. App. 19 (1993).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  To be well grounded, a claim must be 
accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A claimant may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a claimant had a chronic 
condition in service, and that that same condition currently 
exists.  Such evidence must be medical, unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded, if the evidence shows that 
the condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  As explained below, the claimant's reported left 
foot disorder has not been shown to have been a chronic 
condition which began in service.

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

I.  Diabetes mellitus

The record reflects that the claimant has diabetes mellitus; 
hence, the first requirement of Caluza is satisfied.  In 
order to satisfy the second requirement of Caluza, the 
claimant must submit competent evidence showing that a 
disease or injury was aggravated in service.  As noted above, 
the claimant contends that her diabetes mellitus existed 
prior to her period of ACDUTRA and was aggravated therein.  
In support of her contentions she submitted a statement from 
a private physician, Dr. Lopez, in which he indicated that 
her diabetes was diagnosed in 1977.  Although her enlistment 
examination in August of 1982 was negative for any findings 
of diabetes mellitus, Dr. Lopez's statement and the 
claimant's statements clearly show that her diabetes mellitus 
existed prior to service.  Thus, the Board finds that Dr. 
Lopez's statement and her contentions are sufficient to show 
that diabetes mellitus existed prior to service.  

Once the pre-existence of a disability is established, then 
the question becomes whether the disability was aggravated 
during service.  In this case, since the claimed disability 
is diabetes, the claimant must submit competent medical 
evidence showing that her diabetes was aggravated during 
service.  The record reflects, however, that she has not 
submitted any medical evidence showing that her diabetes 
increased in severity, or was "aggravated" during service.  
Although she has testified that her diabetes mellitus was 
aggravated during service, she is a layperson, and lay 
statements, such as her own assertions, are not competent 
evidence in this matter.  As a layperson, she does not have 
the expertise to establish a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  In the absence of medical 
evidence to support the claimant's contention that diabetes 
mellitus was aggravated during her period of ACDUTRA, the 
claim is not well-grounded.  Caluza, supra.

II.  Left foot disorder

The claimant contends that her current left foot disorder was 
incurred during her period of ACDUTRA in 1983 when she fell 
while running.  The record reflects that she currently has a 
left foot disorder.  Hence, the first prong of Caluza is 
satisfied.  There must also be evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  The only service medical records available 
include two Individual Sick Slips dated in May 1983, showing 
that the claimant was placed on a profile twice, and there is 
a notation of "wooden shoe" for the left foot.  As noted 
above, evidentiary assertions by the claimant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded.  King, supra.  Accordingly, the 
claimant's contention that her left foot was injured in 
service is accepted as true for purposes of determining 
whether her claim is well grounded.

The Board notes, however, that even assuming that the 
claimant injured her left foot during her period of ACDUTRA, 
there is still no competent (medical) evidence of a 
relationship (or nexus) between the current disability and 
service.  King, supra.  The nexus may be established by 
showing that the disability manifested in service was 
chronic, by a continuity of symptoms, or with medical 
opinions.  As indicated above, there is no competent medical 
evidence that a left foot disorder was chronic in service. 
Although she has alleged continuity of left foot 
symptomatology since service, there is no competent evidence 
relating her current left foot disorder to that 
symptomatology.  Savage, supra.  She has submitted no medical 
evidence showing treatment for a left foot disorder until 
1986, three years after her separation from service.  In 
October 1997 Dr. Lopez indicated that she was first treated 
for a left foot problem in February 1986, but made no 
reference to service. 

The claimant has repeatedly alleged that her current left 
foot disorder is related to service.  She claims that during 
service she fell while running, injured her left foot, and 
was taken to the hospital for treatment.  However, lay 
statements, such as the claimant's own assertions that her 
left foot disorder is related to service, are not competent 
evidence in this matter.  As a layperson, she does not have 
the expertise to opine regarding medical etiology.  Layno, 
supra.  Absent competent medical evidence showing that her 
left foot disorder is related to service, the claim is not 
well-grounded, and she has not met the initial burden under 
38 U.S.C.A. § 5107(a) as the evidence submitted does not 
cross the threshold of mere allegation.  Caluza, supra.  
Thus, the instant claim is not well grounded as it lacks 
plausibility and must therefore be denied.  


ORDER

Entitlement to service connection for diabetes mellitus and 
for a left foot disorder is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeal

 

